Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered April 13, 1994, which denied defendant’s motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The motion was properly denied insofar as based on CPLR 510 (1) since defendant’s principal place of business is located in Bronx County (CPLR 503 [c]), and also insofar as based on CPLR 510 (3) since defendant failed to identify the witnesses who would be inconvenienced by having to travel to Bronx County and the nature of their testimony (Clark v New Rochelle Hosp. Med. Ctr., 170 AD2d 271). Concur—Ellerin, J. P., Kupferman, Ross, Asch and Tom, JJ.